DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 21-37 are pending in the case. Claims 21 and 31 are independent claims. Claims 1-20 have been canceled. Claims 21-37 are new claims.
Acknowledgement is made of Applicant’s claim for foreign priority of Korean applications KR10-2016-0049086 and KR10-2016-0106116 filed April 22, 2016, and August 22, 2016, respectively.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
“communicator” in claim 31
“input unit” in claim 31
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 28, the claim is dependent of claim 1 but claim 1 has been canceled. For the sake of compact prosecution, Examiner interprets “as claimed in claim 1” as “as claimed in claim 21”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 27, 29, and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US 2011/0081923 A1), in view of Kim et al. (US 2013/0081089 A1).

Regarding claim 21, Foruntanpour teaches a method for controlling an electronic device (computing device 10 of FIG. 3 and [0062]), the method comprising:
displaying a 
based on the UI element for sharing the content being selected 
displaying a UI screen of an application for sharing the content with the external device frontally indicated by the electronic device among the at least one external device ([0042]: “This file sharing functionality may be an application”; FIG. 7 and [0068]: a radar map 802 is displayed for sharing the content with the external device frontally indicated by the electronic device among the at least one external device. The identified external device is marked by a unique graphical indicator 804 among other external devices as supported in FIG. 3 and [0062]); and

While Forutanpour teaches displaying a UI element for sharing a content, Foruntanpour does not explicitly teach displaying a plurality of user interface (UI) elements on a display.
Kim teaches displaying a plurality of user interface (UI) elements on a display, the plurality of UI elements including a UI element for sharing a content and selecting the UI element for sharing a content among the plurality of UI elements (FIGS. 5-7, [0085-0086], and [0090]: contents menu window 610 includes a plurality of UI elements, including a UI element for sharing a content, icon 611. The user selects icon 611 to share content to an external device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forutanpour to incorporate the teachings of Kim and displaying a plurality of user interface (UI) elements on a display. Doing so would allow the user to have access to other UI elements in case the user would like to perform other functionalities with regards to the content rather than the user being limited to only sharing the content. In this way, content can be properly controlled by the user upon review of the plurality of UI elements concerning the content.

Regarding claim 22, Forutanpour in view of Kim teaches the method as claimed in claim 21. Forutanpour further teaches wherein the identifying of the external device frontally indicated by the electronic device includes:
receiving signals broadcasted by the external device using a plurality of antennas of the electronic device (second half of [0004], [0045], [0075], FIGS. 15 and 1 and [0080]: signals broadcasted by the external device are received using a plurality of antennas of the electronic device);
identifying the external device indicated by the electronic device based on at least one of a phase difference and a difference of signal strengths of the received signals ([0045], [0080], and FIG. 15: a timing or difference of signal strengths of the received signals helps identify the external device); and
performing a communication connection with the external device indicated by the electronic device (FIG. 1, [0044-0046], [0053], and [0055-0057]: communication connection via protocols such as Bluetooth, ZigBee, or NFC is performed).

Regarding claim 23, Forutanpour in view of Kim teaches the method as claimed in claim 22. Forutanpour further teaches the method further comprising:
based on the electronic device frontally indicating the external device being identified, storing information on the external device and environment information sensed while the electronic device indicates the external device ([0053], FIG. 1 and [0075-0077], FIG. 20 and [0087]: access data and location data/environment information sensed while the electronic device indicates the external device, as supported in [0067], are stored), or transmitting the information on the external device 

Regarding claim 24, Forutanpour in view of Kim teaches the method as claimed in claim 22. Forutanpour further teaches wherein in the identifying of the external device frontally indicated by the electronic device, when at least two external devices are present in a direction indicated by the electronic device (FIG. 3 and [0062], FIG. 4 and [0064], and FIG. 7 and [0068]: there may be at least two external devices present in a direction indicated by the electronic device. For example, in FIG. 3, there are approximately three external devices in the top-right direction with respect to the location of the electronic device as indicated by the launch pad 304), one external device indicated by the electronic device among the at least two external devices is identified by using environment information together with at least one of a phase difference and a difference of signal strengths of signals received from the one external device (step 4124 of FIG. 16 and [0083], step 4624 of FIG. 18 and [0085]: the external device closest to the impact location is identified; second half of [0004], [0045], [0080], and FIG. 15: a timing or difference of signal strengths of the received signals helps identify the external device closest to the impact location).

Regarding claim 25, Forutanpour in view of Kim teaches the method as claimed in claim 21. Forutanpour further teaches, wherein the identifying of the external device frontally indicated by the electronic device includes:

performing a communication connection with the at least one external device based on the received signal (FIG. 1, [0044-0046], [0053], and [0055-0057]: communication connection via protocols such as Bluetooth, ZigBee, or NFC is performed);
requesting a signal for a location estimation to the at least one external device (FIG. 2B and [0058]: request for a signal for a location estimation is sent via a device discovery signal from electronic device/computing device 10a to the at least one external device like computing device 10b);
receiving signals for the location estimation using a plurality of antennas of the electronic device (second half of [0004], [0045], [0075], FIGS. 15 and 1 and [0080], FIG. 2B and [0058]: signals for the location estimation are received via the response signals from the at least one external device using a plurality of antennas of the electronic device); and
identifying the external device frontally indicated by the electronic device based on at least one of a phase difference and a difference of signal strengths of the received signals for the location estimation ([0058], [0067], step 4124 of FIG. 16 and [0083], step 4624 of FIG. 18 and [0085]: based on the location estimation, the external device closest to the impact location is identified; second half of [0004], [0045], [0080], and FIG. 15: a timing or difference of signal strengths of the received signals for the location estimation helps identify the external device closest to the impact location).

Regarding claim 27, Forutanpour in view of Kim teaches the method as claimed in claim 21. Forutanpour further teaches wherein the displaying of the UI screen of the application corresponding to the external device frontally indicated by the electronic device includes:
identifying an application corresponding to the external device frontally indicated by the electronic device ([0042]: an application for file sharing functionality is identified. This application corresponds to the external device as, while the electronic device shares content by transmitting data to the external device via the file sharing functionality, the external device receives the shared content via the file sharing functionality);
identifying whether data for a UI screen of the determined application is prestored (FIG. 24 and [0096]: software applications, such as the application for file sharing functionality, is stored in the memory 195. This would be identified by processor 191 since the application software instructions are accessed and loaded by the processor); and
displaying the UI screen of the determined application using the prestored data (FIG. 7 and [0068]: a radar map 802 is displayed for sharing the content with the external device frontally indicated by the electronic device among the at least one external device. The identified external device is marked by a unique graphical indicator 804 among other external devices as supported in FIG. 3 and [0062]).

Regarding claim 29, Forutanpour in view of Kim teaches the method as claimed in claim 21. Forutanpour further teaches wherein the UI screen of the application includes at least one UI element for controlling the external device frontally indicated by the electronic device (FIG. 7 and [0068]: the UI screen of the application includes question pane 2200 for controlling the external device frontally indicated by the electronic device; See also another example in FIG. 6 and [0067]).

Regarding claim 36, Forutanpour in view of Kim teaches the method as claimed in claim 21. Forutanpour further teaches wherein the identifying of the external device frontally indicated by the electronic device includes identifying the external device frontally indicated by the electronic device based on a flight time difference of signals received from the external device using a plurality of antennas of the electronic device (second half of [0004], [0045], FIG. 15, and [0080]: differential timing using time-of-arrival information from received signals via the antennas help identify the external device frontally indicated by the electronic device).

Regarding claims 31-35 and 37, the claims recite an electronic device (computing device 10 of FIG. 3 and [0062]) comprising:
a communicator (This element invokes 112(f) and is interpreted as antennas in accordance with Applicant’s specification as seen in paragraph [0018] on page 5) configured to perform communication with an external device (second half of [0004], [0045], [0075], FIGS. 15 and 1 and [0080]: antennas of the electronic device are configured to communicate with an external device);

a display configured to provide an image (touchscreen 308 of FIG. 7 and [0068]); and
a processor configured to perform operations with corresponding limitations to the method of claims 21-25 and 36, respectively, and are, therefore, rejected on the same premises.

Claims 26, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forutanpour et al. (US 2011/0081923 A1), in view of Kim et al. (US 2013/0081089 A1), and in view of Singhar et al. (US 2016/0358459 A1).

	Regarding claim 26, Forutanpour in view of Kim teaches the method as claimed in claim 21. Forutanpour in view of Kim does not explicitly teach wherein in the identifying of the external device frontally indicated by the electronic device, when at least two external devices are present in a direction indicated by the electronic device, a UI screen for selecting one of the at least two external devices is provided, and when one external device is selected through the UI screen for selecting the external device, the selected external device is identified as one external device indicated by the electronic device.

when one external device is selected through the UI screen for selecting the external device, the selected external device is identified as one external device indicated by the electronic device (FIG. 5B and [0093-0094], FIG. 5C and [0102-0103]: user makes selection of an appliance and the selected appliance is identified as an external device indicated by the electronic device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forutanpour in view of Kim to incorporate the teachings of Singhar and have wherein in the identifying of the external device frontally indicated by the electronic device, when at least two external devices are present in a direction indicated by the electronic device, a UI screen for selecting one of the at least two external devices is provided, and when one external device is selected through the UI screen for selecting the external device, the selected external device is identified as one external device indicated by the electronic device. Doing so would allow the user to select the desired external device when it may be ambiguous which external device the user is intending to control. This would help prevent the wrong external device from being controlled by the user.


Regarding claim 28, Forutanpour in view of Kim teaches the method as claimed in claim 21. Forutanpour in view of Kim does not explicitly teach wherein the displaying of the UI screen of the application corresponding to the external device frontally indicated by the electronic device includes: requesting data for the UI screen of the application corresponding to the external device frontally indicated by the electronic device from an external server; receiving the data for the UI screen of the application from the external server; and displaying the UI screen of the application using the received data for the UI screen of the application.
Singhar teaches requesting data for the UI screen of the application corresponding to the external device frontally indicated by the electronic device from an external server ([0046], [0049], [0090-0094], and FIG. 5B: GUI for external device is downloaded from external server 106.);
receiving the data for the UI screen of the application from the external server (step 530 of FIG. 5, [0090], and [0094]: data for the UI screen is received from the external server); and
displaying the UI screen of the application using the received data for the UI screen of the application (step 530 of FIG. 5, [0090], and [0094]: the UI screen of the application is presented to the user and is thus displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forutanpour in view of Kim to incorporate the teachings of Singhar and have wherein the displaying of the UI screen of the application corresponding to the external device frontally indicated by the electronic device includes: requesting data for the UI screen of the application 

Regarding claim 30, Forutanpour in view of Kim teaches the method as claimed in claim 21. Forutanpour in view of Kim does not explicitly teach broadcasting information on the external device frontally indicated by the electronic device to another electronic device while a communication connection between the electronic device and the external device frontally indicated by the electronic device is performed.
	Singhar teaches broadcasting information on the external device frontally indicated by the electronic device to another electronic device while a communication connection between the electronic device and the external device frontally indicated by the electronic device is performed (server 106 of FIG. 4B and [0149]: “In one example, the server 106 may receive location information or ID of appliances using the cellular/WLAN/mesh/Bluetooth/BLE communication module 224, from the UE device 102”; [0003], [0137], [0142], and [0145]: the UE/electronic device establishes a communication link with a central computer server which performs a communication connection with the appliances/external devices to control the external devices. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Forutanpour in view of Kim to incorporate the teachings of Singhar and include broadcasting information on the external device frontally indicated by the electronic device to another electronic device while a communication connection between the electronic device and the external device frontally indicated by the electronic device is performed. Doing so would enable another electronic device to store and record connected related information between a user of the first electronic device and appliances/external devices to register connectivity, allowing the second electronic device to possibly manage appliances according to the connectivity detected between the first electronic device and the appliance. This is especially in cases of small appliances/external devices with simple controls as “it is not cost effective to equip the appliances with individual wireless capability. That is, in such cases it may be cheaper to control such appliances using a wireless communication capable centralized control computer server,” (Singhar, [0028]) wherein this server corresponds to the second electronic device.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the PTO-892 Notice of References Cited Form for additional prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980.  The examiner can normally be reached on M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171